         Case 1:19-cv-11351-AKH Document 31 Filed 03/17/20 Page 1 of 2


                                                                 U.S. Department of Justice

                                                                 United States Attorney
             '! . ·-·-- .   --- -~-   ·-   ·--·- - -   - - --.   Southern District of New York

                                                                 86 Chambers S treet
                 ,)OCUMENT                                       New York, NY 10007

                 ELECTRONICALL\ ! 11 :'. D
                 DOC#: ____-+--                                  March 17, 2020
                 DATE FILED:..;;Jll-.:....u+

BYECF
Honorable Alvin K. Hellerstein

                                                                    IJ}_ . k / ~~
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street                                                                  1-, 1 - J-v
New York, NY 10007


                Re :          Powell v. US. , et al., No. 19 Civ. 11351 (AKH)


Dear Judge Hellerstein:

        This Office represents the United States in the above-referenced action. The United
States' deadline to respond to the Complaint is March 19, 2020, and an initial pre-trial
conference is scheduled for April 24, 2020 at 10:00 a.m.

        With Plaintiffs consent, I write to respectfully request that the United States be granted
an extension of time to respond to the Complaint until May 9, 2020. The extension is sought to
allow the Government additional time to obtain and review records that are necessary for the
preparation of a response to the complaint. In addition, Defendant Santos and Defendant Fogarty
have submitted requests for Department of Justice representation pursuant to 28 C.F,R, § 50,15,
and those requests are currently under review.

        In addition, the Government respectfully requests that the initial conference be adjourned
from April 24, 2020 to a date and time after the Government's deadline to respond to the
Complaint. This would permit the Government to file its response to the Complaint (and
Plaintiff to review it) before the parties confer in advance of the conference regarding the topics
outlined in the Court's template case management plan. This is the second request for an
extension of the Government' s time to respond to the Complaint, and the first request for an
adjournment of the initial pre-trial conference. Counsel for Plaintiff and the Defendant City of
New York have consented to the requests.

       I thank the Court for its consideration of this request.
      Case 1:19-cv-11351-AKH Document 31 Filed 03/17/20 Page 2 of 2
Page2of2



                                       Respectfully,

                                       GEOFFREY S. BERMAN
                                       United States Attorney for the
                                       Southern District of New York


                                 By:
                                         ~C.Simon
                                                                  -----
                                       Assistant United States Attorney
                                       86 Chambers Street, Third Floor
                                       New York, New York 10007
                                       Tel.: (212) 637-2746
                                       Email: Jennifer.Simon@usdoj.gov
